Chief Justice QuiñoNes
delivered the opinion of the ■court.
This is an appeal taken by Attorney Wenceslao Bosch on behalf of the commercial firm of J. Ochoa Hermanos, from a decision of the Registrar of Property of Caguas relating to the record of a deed involving the acknowledgment of a credit, the sale of products and the constitution of a voluntary mortgage.
By public deed executed in this city before Notary Juan G-uzmán Benitez, of this city, on June 7, 1905, Agustín Co-llazo y Jiménez, a resident of Juncos, acknowledged that he was indebted to the commercial firm of J. Ochoa Hermanos, ■engaged in trade in this city, in the'sum of $30,000, which he agreed to pay, together with $10,000 more furnished him by the creditor firm, in the installments mentioned in said instrument, the debtor constituting, as security for the payment, a voluntary mortgage on a number of estates belonging to him, the same document further providing for the sale of 5,000 sacks of centrifugal sugar of the second grade with the vendor, Collazo, was to deliver to the purchasing firm of J. Ochoa Hermanos at the times determined therein; the vendor Co-llazo further assigning and conveying, as security for this agreement 400 cuerdas of land belonging to him and planted in sugar cane, for the crop of 1905 to 1906, and agreeing to plant up- to 500 cuerdas for the crop of the following year, and, as depository thereof, to keep them in good condition so as to make them productive, and the fulfillment of the other obligations by Mr. Collazo which the contract imposed on him.
This deed having been presented to the Registrar of Property of Caguas for record the registrar recorded it, but with the curable defect that “the parties thereto had not designated the place of service of all notices, citations and other judicial or extrajudicial process which the contract embodied *314in said deed may give rise to,” placing a memorandum to this effect at the foot of the deed.
Attorney Wenceslao Bosch took an appeal from this decision of the registrar on behalf of J. Ochoa Hermanos, praying that the aforesaid decision be reversed and declared without effect, such action to be notified to the registrar for compliance therewith.
Chief Justice QuiñoNes delivered the opinion of the court.
The omission in the deed in question of the clause to which the registrar of property refers in his memorandum does not constitute any defect whatsoever, because such an omission does not invalidate the deed, nor does it affect any of the details which the record should contain, as held by the Director General of Registries of Property in his decisions of February 9, 1875, September 13, 1876, August 12, 1878, January 27 and February 18, 1879, rendered in cases similar to the one under consideration, and as affirmed by Messrs. Galindo and Escosura in their notable work on “Mortgage Legislation.” ■
. In view of the decisions cited, the instructions for the drafting of public documents subject to record of August 13, 1905, and articles 9, 12 and 65 of the Mortgage Law in force, the memorandum decision entered by the Registrar of Property of Caguas at the foot of the deed, which is the subject of this appeal, is reversed in so far as it provides that the record of said deed shall set forth the curable defect to which the registrar refers in his said memorandum decision, and it is held that the omission of the clause referred to by the registrar does not constitute any defect whatsoever in the deed in question. And it is ordered that the document presented be returned to the registrar, with a certified copy of this decision, for his information, and other proper purposes.

Reversed.

Justices Hernández, Figueras, MacLeary and Wolf concurred.